IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT



                                                               No. 98-40175
                                                             Summary Calendar



UNITED STATES OF AMERICA,

                                                                                                         Plaintiff-Appellee,

                                                                       versus

JOHN HAROLD MILANO,

                                                                                                         Defendant-Appellant.

                                   __________________________________________

                                      Appeal from the United States District Court
                                           for the Southern District of Texas
                                              USDC No. C-97-CV-234-1
                                   __________________________________________

                                                                  June 7, 1999

Before POLITZ, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

           John Harold Milano appeals the sentence he received after he pleaded guilty to possession

with intent to distribute marijuana in violation of § 21 U.S.C. §§ 841(a)(1) and (b)(1)(D). Milano

argues that the district court erred when it sentenced him based on carrying cocaine because he

had no knowledge or intent to possess cocaine. To the extent that Milano raises a constitutional

claim, it is reviewed for plain error because he made no argument in

the district court that his sentence was unconstitutional. See United States v. Knowles, 29 F.3d
947, 950 (5th Cir. 1994).

           To demonstrate plain error, Milano must show clear or obvious error that affects his

substantial rights; if he does, this court has discretion to correct a forfeited error that seriously

           *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
affects the fairness, integrity, or public reputation of judicial proceedings but is not required to do

so. United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc) (citing United

States v. Olano, 507 U.S. 725, 730-35 (1993)).

       We have reviewed the record and the parties’ briefs and conclude that the district court’s

sentence, which included cocaine, was not error, plain or otherwise. See United States v.

Valencia-Gonzales, ___ F.3d ___, 1999 WL 198889, *1 (5th Cir. April 9, 1999).

       AFFIRMED.




                                                   2